      ... . .
                                                                                                                                                              l
...         •    i   ~


           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of!



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                v.                                       (For Offenses Committed On or After November I, 1987)


                                    Manuel Alvarez-Alegria                               Case Number: 3:19-mj-21806

                                                                                         Gerard Jeffrey Wasson
                                                                                         Defendant's Attorney


           REGISTRATION NO. 74740298
           THE DEFENDANT:
            IZI pleaded guilty to count( s) 1 of Complaint
                                                     ------~--------~----------------------------~---------
                0 was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                            Count Number(s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

                0 The defendant has been found not guilty on count(s)
                                                                                    ------------~------------------------

                0 Count(s)                                                                dismissed on the motion of the United States.
                               --------------------------~-------



                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term ~/

                                          tf{j TIME SERVED                           D                                         days

                IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in


           ~
                   e defe.ndant's possession at the time of arrest upon their deportation,fir rern~~·. ..
                   nG~~ll~~w~e>WSI=iiefendant be deported/removed with relative, eVCd\~~IIAVJ\q~f                 charged in case
                   w'\ l yfJ ·a-roJ<UJ ~       .                                                  :;~ Yl C\lfl"t;
                ----~~------------


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic .circumstances .

                                                                         ·            Friday, May 3, 2019        1·

                                                                                      Date of Imposition of Sentence


           Received ~    / l'JUSM     -                                                  ~
                                                                                      HONRABiEBARRY M. KURREN
                                                                                      UNITED STATES MAGISJRATE JUDGE



           Clerk's Office Copy                                                                                                        3:19-mj-21806
